  8:20-cv-00004-RGK-SMB Doc # 48 Filed: 11/05/20 Page 1 of 13 - Page ID # 398




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


 HENDERSON STATE BANK, Plaintiff,
                                                                   Case No. 8:20-cv-0004
 vs.
                                                                  PROTECTIVE ORDER
 RONALD THROGMARTIN, Defendant.
 ____________________________________

       THIS MATTER is before the Court on the parties’ Joint Email Motion for Entry of

Protective Order. (Filing No. 46.) The Motion is granted., the Court enters the following

Protective Order governing the disclosure of confidential Discovery Material by a Producing Party

to a Receiving Party in this Action.

1)     Definitions. As used in this Order:

       a.      Action refers to the above-captioned litigation.

       b.      Discovery Material includes all information exchanged hereafter between the
               parties that is gathered through Initial Rule 26(a) disclosures or formal discovery
               conducted pursuant to Rules 30 through 36, and Rule 45, or consisting of
               transmission of documents informally hereafter between respective counsel for one
               party in this litigation and for any other party in this litigation. Discovery Material
               includes information within documents, depositions, deposition exhibits, and other
               written, recorded, computerized, electronic or graphic matter, copies, and excerpts
               or summaries of documents disclosed as required under Rule 26(a).

       c.      A Producing Party is a party to this litigation, or a non-party either acting on a
               party’s behalf or responding to discovery pursuant to a Rule 45 subpoena, that
               produces Discovery Material in this Action.

       d.      A Receiving Party is a party to this litigation that receives Discovery Material from
               a Producing Party in this Action.

2)     Confidential Discovery Material. This Protective Order applies to all confidential

Discovery Material produced or obtained through discovery hereafter in this case. For the purposes

of this Protective Order, confidential Discovery Material shall include the following, but only if

designated as Confidential per Paragraph 3 hereinafter:
                                                 1
8:20-cv-00004-RGK-SMB Doc # 48 Filed: 11/05/20 Page 2 of 13 - Page ID # 399




    a.    Commercial information relating to any party’s business including, but not limited

          to, tax data, financial information, financial or business plans or projections,

          proposed strategic transactions or other business combinations, internal audit

          practices, procedures, and outcomes, trade secrets or other commercially sensitive

          business or technical information, including software and source code, proprietary

          business and marketing plans and strategies, studies or analyses by internal or

          outside experts, competitive analyses, customer or prospective customer lists and

          information, profit/loss information, product or service pricing or billing

          agreements or guidelines, and/or confidential project-related information;

    b.    Personnel data of the parties or their employees, including but not limited to

          employment application information; the identity of and information received from

          employment references; wage and income information; benefits information;

          employee evaluations; medical evaluation and treatment information and records;

          counseling or mental health records; educational records; and employment

          counseling, discipline, or performance improvement documentation;

    c.    Information concerning settlement discussions and mediation, including demands

          or offers, arising from a dispute between a party and a non-party;

    d.    Medical or mental health information;

    e.    Records restricted or prohibited from disclosure by statute, but only if the

          restrictions or prohibitions apply to the circumstances of the discovery sought; and

    f.    Any information copied or extracted from the previously described materials,

          including all excerpts or compilations of this information or testimony, and

          documentation of questioning, statements, conversations, or presentations that


                                           2
  8:20-cv-00004-RGK-SMB Doc # 48 Filed: 11/05/20 Page 3 of 13 - Page ID # 400




                might reveal the information contained within the underlying confidential

                Discovery Material.

       Provided, however: Confidential information does not include information obtained from

a party's internet websites, externally circulated marketing materials, or, if publicly-available,

regulatory filings, courthouse records, target letters, deposition or interview transcripts if the

interview is not conducted under a written confidentiality agreement or if such confidentiality

agreement is not produced in this case, or other government records. Confidential information

does not include information that was or has been public knowledge absent a breach of this

Protective Order or information that the Receiving Party had already learned from a third party in

circumstances that the Receiving Party did not violate any rights of the Producing Party. The fact

that certain information is listed in Paragraph 2 as confidential does not mean the parties agree it

is confidential for all purposes, such as for a determination outside of this litigation whether one

party has a proprietary interest in the allegedly confidential information. The first two sentences

of this paragraph do not imply that information excluded from the scope of these sentences is

confidential.


3)         Manner of Confidential Designation. A Producing Party shall affix a

“CONFIDENTIAL” designation to any confidential Discovery Material produced in this Action.

           a. As to documentary information (defined to include paper or electronic documents,

                but not transcripts of depositions or other pretrial or trial proceedings), the

                Producing Party must affix the legend “CONFIDENTIAL” to each page that

                contains protected material.


           b. If only a portion or portions of the information on a document page qualifies for


                                                 3
 8:20-cv-00004-RGK-SMB Doc # 48 Filed: 11/05/20 Page 4 of 13 - Page ID # 401




           protection, the Producing Party must clearly identify the protected portion(s) (e.g.,

           by using highlighting, underlining, or appropriate markings in the margins).


        c. If it is not feasible to label confidential Discovery Material as “CONFIDENTIAL,”

           the Producing Party shall indicate via cover letter, email transmitting the Discovery

           Material, or otherwise at the time of production that the material being produced is

           CONFIDENTIAL.


4)      Timing of Confidential Designation.

        a. Except as otherwise stipulated or ordered, or where discovery is made available for

           inspection before it is formally disclosed, Discovery Material that qualifies for

           protection under this Order must be clearly so designated before the material is

           disclosed or produced.


        b. If the Producing Party responds to discovery by making Discovery Material

           available for inspection, the Producing Party need not affix confidential

           designations until after the Receiving Party has selected the material it wants to

           receive. During the inspection and before the designation, subject to Paragraph 2's

           proviso, all material made available for inspection is deemed “CONFIDENTIAL.”

           After the Receiving Party has identified the Discovery Material it wants produced,

           the Producing Party shall endeavor to determine which materials, or portions

           thereof, qualify for protection under this Order, and designate the materials as

           “CONFIDENTIAL” as required under this order.




                                             4
 8:20-cv-00004-RGK-SMB Doc # 48 Filed: 11/05/20 Page 5 of 13 - Page ID # 402




5)     Qualified Recipients. For the purposes of this Protective Order, the persons authorized to

receive Discovery Material designated as “CONFIDENTIAL” (hereinafter “Qualified

Recipients”) are:

       a.      The Parties, including any members, council members, officers, board members,

               directors, employees, or other legal representatives of the parties;

       b.      Legal counsel representing the parties, and members of the paralegal, secretarial,

               or clerical staff who are employed by, retained by, or assisting such counsel;

               including vendors who are retained to copy documents or electronic files, provide

               technical, litigation support, or mock trial services, or provide messenger or other

               administrative support services;

       c.      Any non-expert witness during any deposition or other proceeding in this Action,

               and counsel for that witness;

       d.      Potential witnesses and their counsel, but only to the extent reasonably related to

               the anticipated subject matter of the potential witness’s deposition, trial, or hearing

               testimony for this Action, so long as such persons agree to maintain the confidential

               Discovery Material in confidence per the terms of this Order, and provided that

               such persons may only be shown copies of confidential Discovery Material and

               may not retain any such material;

       e.      Consulting or testifying expert witnesses who will be providing professional

               opinions or assistance for this Action based upon a review of the CONFIDENTIAL

               information, and the staff and assistants employed by the consulting or testifying

               experts;




                                                  5
 8:20-cv-00004-RGK-SMB Doc # 48 Filed: 11/05/20 Page 6 of 13 - Page ID # 403




     f.     Any mediator or arbitrator retained by the parties to assist with resolving and/or

            settling the claims of this Action and members of the arbitrator’s or mediator’s staff

            and assistants;

     g.     The parties’ insurers for this Action, and their staff and assistants, members,

            officers, board members, directors or other legal representatives;

     h.     Court reporters for depositions, including persons operating video recording

            equipment and persons preparing transcripts of testimony;

     i.     The court and its staff, any court reporter or typist recording or transcribing

            hearings and testimony, and jurors; and

     j.     Any auditor or regulator of a party entitled to review the confidential Discovery

            Material due to contractual rights or obligations, or federal or state laws, or court

            orders, but solely for such contractual or legal purposes.

6)   Dissemination by the Receiving Party. Counsel for the Receiving Party shall:

     a.     Require Qualified Recipients who are non-expert witnesses or expert witnesses and

            consultants and who receive information designated as “CONFIDENTIAL” to

            review and agree to the terms of this Protective Order and execute a copy of the

            Agreement attached hereto as Appendix A before receiving confidential Discovery

            Material.

     b.     Instruct witnesses, consultants, and outside counsel who assist with case

            preparation or represent a witness that disclosure of the information designated as

            “CONFIDENTIAL” is prohibited as set forth herein.

     c.     Maintain a list of any confidential Discovery Material disclosed and to whom, along

            with the executed copies of the Appendix A Agreement.


                                              6
  8:20-cv-00004-RGK-SMB Doc # 48 Filed: 11/05/20 Page 7 of 13 - Page ID # 404




The prohibition on disclosing information designated as “CONFIDENTIAL” exists against the

Qualified Recipient and is enforceable by the court even if the person receiving the information

fails or refuses to sign the Appendix A Agreement.

7)     Duty as to Designations. Each Producing Party that designates information or items as

CONFIDENTIAL must exercise reasonable care to limit any such designation to specific material

that qualifies under the appropriate standards, and designate only those parts of material,

documents, items, or oral or written communications that qualify, so that other portions of the

material, documents, items, or communications for which protection is not warranted are not swept

unjustifiably within the ambit of this Order. Broadly described, indiscriminate, or routinized

designations are prohibited.

8)     Limitations on Use. Confidential Discovery Material shall be used by the Receiving Party

only to prepare for and conduct court or other tribunal proceedings or for negotiations with a party

now or hereafter herein, to mitigate allege damages, or with any alleged insurer.

9)     Maintaining Confidentiality. Discovery Material designated as “CONFIDENTIAL”

shall be held in confidence by each Qualified Recipient to whom it is disclosed, and shall not

without further court order be disclosed to any person who is not a Qualified Recipient. Each party,

each Qualified Recipient, and all counsel representing any party, shall use their best efforts to

maintain all information properly designated as “CONFIDENTIAL” in such a manner as to

prevent access, even at a hearing or trial, by individuals who are not Qualified Recipients. Nothing

in this Protective Order prevents disclosure beyond the terms of this Protective Order if the party

claiming confidentiality or such party’s successor in interest consents in writing to such disclosure.

Nothing herein requires a Receiving Party to disclose requests for release of Confidential

Discovery Material if applicable law prohibits such disclosure (e.g., grand jury information


                                                  7
  8:20-cv-00004-RGK-SMB Doc # 48 Filed: 11/05/20 Page 8 of 13 - Page ID # 405




requests). For abundance of caution, it is declared that nothing in this Protective Order restricts

what a party can do with its own confidential information.

10)    Copies. Discovery Material designated as “CONFIDENTIAL” shall not be copied or

otherwise reproduced by the Receiving Party, except for permissible purposes under the Protective

Order, including for purposes of documenting or obtaining discoverable information or for

transmission to Qualified Recipients, without the written permission of the Producing Party or, in

the alternative, by order of the court. However, nothing herein shall restrict a Qualified Recipient

from loading confidential documents into document review platforms or programs for the purposes

of case or trial preparation or making working copies, abstracts, digests, and analyses of

information designated as “CONFIDENTIAL” under the terms of this Protective Order.

11)    Docket Filings. All documents of any nature including, but not limited to, briefs, motions,

memoranda, transcripts, discovery responses, evidence, and the like that are filed with the court

for any purpose and that contain Discovery Material designated as “CONFIDENTIAL” shall be

provisionally filed under restricted access with the filing party’s motion for leave to file restricted

access documents. A party seeking to file Discovery Material under restricted access must comply

with the court’s rules and electronic docketing procedures for filing such motions.

12)    Depositions. The following procedures shall be followed at all depositions to protect the

integrity of all Discovery Material designated as “CONFIDENTIAL”:

       a.      Only Qualified Recipients may be present at a deposition in which such information
               is disclosed or discussed, but nothing herein allows Defendant or Plaintiff to
               terminate or otherwise restrict a deposition if a third party deponent authored or has
               previously and lawfully seen the Confidential Discovery Material and such
               deponent or his or her counsel refuses to agree to be bound by this Order as to such
               previously authored or seen material.

               All deposition testimony which discloses or discusses information designated as
               “CONFIDENTIAL” is likewise deemed designated as “CONFIDENTIAL”.


                                                  8
  8:20-cv-00004-RGK-SMB Doc # 48 Filed: 11/05/20 Page 9 of 13 - Page ID # 406




13)    Challenges to Confidentiality Designations. A Receiving Party that questions the

Producing Party’s confidentiality designation will, as an initial step, contact the Producing Party

and confer in good faith to resolve the dispute. If the parties are unable to resolve the dispute

without court intervention, they shall unless an emergency exists schedule a conference call with

the magistrate judge assigned to the case before engaging in written motion practice. If the

conference call cannot occur within 5 days after the request, the parties may proceed with written

motion practice. If a written motion and briefing are necessary and the information in dispute must

be reviewed by the court to resolve that motion, the confidential information shall be filed under

restricted access pursuant to the court’s electronic docketing procedures. The party that produced

the information designated as “CONFIDENTIAL” bears the burden of proving it was properly

designated.

14)    Use at Court Hearings and Trial. Subject to the Federal Rules of Evidence, Discovery

Material designated as “CONFIDENTIAL” may be offered and received into evidence at trial or

at any hearing or oral argument. A party agreeing to the entry of this order does not thereby waive

the right to object to the admissibility of the material in any proceeding, including trial. Any party

may move the court for an order that Discovery Material designated as “CONFIDENTIAL” be

reviewed in camera or under other conditions to prevent unnecessary disclosure.

15)    Return or Destruction of Documents. Upon final termination of this Action, including

all appeals, and of any pertinent insurance-related negotiations or claims, each party shall confer

about make reasonable efforts to destroy or return all Discovery Material properly designated as

“CONFIDENTIAL.” If the parties cannot agree on appropriate procedures, any party may seek a

further court order. This Protective Order shall survive the final termination of this action, and it

shall be binding on the parties and their legal counsel in the future.


                                                  9
 8:20-cv-00004-RGK-SMB Doc # 48 Filed: 11/05/20 Page 10 of 13 - Page ID # 407




16)    Modification. This Protective Order is entered without prejudice to the right of any party

to ask the court to order additional protective provisions, or to modify, relax or rescind any

restrictions imposed by this Protective Order when convenience or necessity requires. Disclosure

other than as provided for herein shall require the prior written consent of the Producing Party, or

a supplemental Protective Order of a court.

17)    Additional Parties to Litigation. In the event additional parties are joined in this action,

they shall not have access to Discovery Material as “CONFIDENTIAL” until the newly joined

party, by its counsel, has executed and, at the request of any party, filed with the court, the

additional party’s agreement to be fully bound by this Protective Order.

18)    Sanctions.

       a.      Any party subject to the obligations of this order who is determined by the court to

               have violated its terms may be subject to sanctions imposed by the court under Rule

               37 of the Federal Rules of Civil Procedure and the court’s inherent power.

       b.      Confidentiality designations that are shown to be clearly unjustified or that have

               been made for an improper purpose (e.g., to unnecessarily prolong or encumber

               case development or to impose unnecessary expenses and burdens on other parties)

               expose the designating party to sanctions. Upon discovering that information was

               erroneously designated as CONFIDENTIAL, the Producing Party shall promptly

               notify all Receiving Parties of the improper designation.

       c.      No party shall directly or indirectly seek any sanction without attempting to confer

               in good faith with the party who allegedly breached this Protective Order.

19)    Inadvertent Disclosure of Protected Discovery Material.




                                                10
 8:20-cv-00004-RGK-SMB Doc # 48 Filed: 11/05/20 Page 11 of 13 - Page ID # 408




      a.    A Producing Party that inadvertently fails to properly designate Discovery Material

            as “CONFIDENTIAL” shall have 30 days from discovering the oversight to correct

            that failure. Such failure shall be corrected by providing written notice of the error

            to every Receiving Party. This time limit shall not apply to confidential material

            encompassed by any regulatory privilege or attorney-client privilege against

            discovery.

      b.    Any Receiving Party notified that confidential Discovery Material was received

            without the appropriate confidentiality designation as authorized under this order

            shall make reasonable efforts to retrieve any such documents distributed to persons

            who are not Qualified Recipients under this order, and as to Qualified Recipients,

            shall make reasonable efforts to exchange the undesignated or improperly

            designated documents with documents that include the correct “CONFIDENTIAL”

            designation.

20)   Disclosure of Privileged or Work Product Discovery Material.

      a.    The production of attorney-client privileged, or work-product protected

            electronically stored information (“ESI”) or paper documents, whether disclosed

            inadvertently or otherwise, is not a waiver of the privilege or protection from

            discovery in this case or in any other federal or state proceeding. This Protective

            Order shall be interpreted to provide the maximum protection allowed by Federal

            Rule of Evidence 502(d). Nothing contained herein is intended to or shall serve to

            limit a party’s right to conduct a review of documents, ESI or information

            (including metadata) for relevance, responsiveness and/or segregation of privileged

            and/or protected information before production.


                                             11
8:20-cv-00004-RGK-SMB Doc # 48 Filed: 11/05/20 Page 12 of 13 - Page ID # 409




    b.    Any party who discloses documents that are privileged or otherwise immune from

          discovery shall promptly upon discovery of such disclosure, advise the Receiving

          Party and request that the documents be returned. The Receiving Party shall return

          such produced documents or certify their destruction, including all copies, within

          14 days of receiving such a written request. The party returning such produced

          documents may thereafter seek re-production of any such documents pursuant to

          applicable law.

    DATED this 5th day of November, 2020.

                                               BY THE COURT:

                                               s/ Susan M. Bazis
                                               United States Magistrate Judge




                                          12
 8:20-cv-00004-RGK-SMB Doc # 48 Filed: 11/05/20 Page 13 of 13 - Page ID # 410




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


 HENDERSON STATE BANK, Plaintiff,
                                                                 Case No. 8:20-cv-0004
 vs.
                                                                      EXHIBIT A
 RONALD THROGMARTIN, Defendant.
 ____________________________________


        I hereby acknowledge that I am about to receive information designated as Confidential

Information supplied in connection with the above-captioned case. I understand that such

information is being provided to me pursuant to the terms and restrictions of the Protective Order

entered in this case. I have been given a copy of the Protective Order, have read the Protective

Order, and agree to be bound by its terms. I understand that Confidential Information as defined

in the Protective Order, or any notes or other records that may be made regarding any such

materials, shall not be disclosed to any persons except as permitted by the Protective Order.



Date:




 Printed Name                                        Signature
